DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
This action is in response to the applicant’s filing on September 01, 2022.  Claims 1-20 are pending and examined below.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Sweden on November 25, 2019.

Response to Arguments
Applicant's arguments filed on September 01, 2022 have been fully considered but they are not persuasive for amended claims 1, 9, and 16, with respect to the rejection of claims 1 – 20 under Rejection 35 U.S.C. § 101 are discussed below.
Applicant has pointed out on page 12 of Applicant’s remarks, that “independent claims 1, 9, and 16 are directed to a method for an overtaking estimation system and an overtaking estimation system for a estimating a minimum overtaking speed of a vehicle”, which on its face points to this method being an abstract idea constituting a “mental process”, being that estimations can readily be performed in the human mind.
The courts have consistently indicated that elements merely using a computer to implement an abstract idea, adding insignificant extra solution (application) activity and post-solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do NOT integrate a judicial exception into a “practical application.”  This especially makes this application ineligible with regard to 35 U.S.C. §101 – Step 2A, Prong II.  Again, claims 1, 9, and 16 are directed towards merely performing mental steps of determining.
A human driver can readily estimate and perform the same determinations, in particular, where determinations are based on determining a remaining distance before passing, a delta distance; estimating a preceding vehicle’s speed; and a minimum overtaking speed of the human driver’s host vehicle for overtaking the preceding vehicle.
Human drivers perform this type of overtaking estimation on a daily, if not routinely basis.  
Again, the abstract idea recited in claims 1, 9, and 16 directed towards “determining… a remaining distance… of an overtaking lane contiguous to a driving lane of the host vehicle; determining a delta distance… between the host vehicle and a preceding vehicle; determining a delta time for the host vehicle to reach the preceding vehicle; determining… a speed of the preceding vehicle; and determining… a minimum overtaking speed of the host vehicle for overtaking the preceding vehicle” in the context of these claims encompasses a person (human driver) estimating how much relative time and distance the human driver has before they can successfully perform a preceding vehicle overtaking action (a passing maneuver of a preceding vehicle), and subsequently forming a simple judgement based upon the conclusions of that data.  
These estimations and determinations constitute a “mental process”, as these estimations and determinations can readily be performed in the human mind.

Applicant's arguments filed on September 01, 2022 have been fully considered but they are not persuasive for amended claims 1, 3, 9, 16, and 18, with respect to the rejection of claims 1, 3, 9, 16, and 18 under Rejection 35 U.S.C. § 102 and 35 U.S.C. § 103 are discussed below.

On page 20 of the Applicant’s response, the Applicant argues that Reckziegel is silent with respect to determining in view of a host vehicle a remaining distance of a fixed distance overtaking lane contiguous to a driving lane of said host vehicle.
Examiner respectfully disagrees, as Reckziegel discloses ascertaining a remaining distance (Dremaining)(latest-possible passing position) of host vehicle (vehicle 20) to overtake preceding vehicle (vehicle 10) in a lane which is contiguous, corresponding with the Oxford dictionary’s definition meaning “very close or connected without a break, sharing a common boundary or edge”; such that the overtaking lane is contiguous to a driving lane of the host vehicle (vehicle 20).  See ¶0067 and ¶0084, wherein Reckziegel teaches a fixed distance associated with the overtaking lane as distance respective to the latest-possible passing position in which passing can only occur before a passing prohibition (~ up until the passing prohibition point).  Specifically, the fixed distance must commence and complete before the beginning of an area where vehicles may not pass another vehicle; especially in areas including, but not limited to, curves, driveways, intersections, and other places denoted where another vehicle may enter the road ahead and especially where limited to no line of sight may be a potential danger source to the vehicle attempting the passing / overtaking maneuver.  (See Figs. 1, 4, ¶0057 - ¶0058, ¶0066 - ¶0068, and ¶0084, In particular, see Fig. 1.  See Fig. 4 ~ process method step 270, ¶0067, and ¶0084).

On page 21 of the Applicant’s response, the Applicant argues that Reckziegel is silent with respect to determining a delta distance between the host vehicle and a preceding vehicle positioned in the host vehicle driving lane, and further, determining a delta time for the host vehicle to reach said preceding vehicle, and yet further, determining based on the delta distance, the delta time and a determined host vehicle speed, a speed of said preceding vehicle.
Examiner respectfully disagrees, as Reckziegel teaches wherein host vehicle (vehicle 20) and a preceding vehicle (vehicle 10) utilize singularly or in combination onboard vehicle sensors to perform a delta (difference) distance determination between the host vehicle (vehicle 20) and the preceding vehicle (vehicle 10), car-to-car data exchange between the host vehicle (vehicle 20) and the preceding vehicle (vehicle 10), or car-to-x (infrastructure). (See at least Fig.1, ¶0027, ¶0045, ¶0057 - ¶0058, and ¶0062 of Reckziegel.  In particular, see ¶0027 and ¶0058).
Reckziegel goes on to disclose the latest-possible passing position within delta time (time period difference) for the host vehicle (vehicle 20) to reach and then pass / overtake the preceding vehicle (vehicle 10)).  (See Figs. 1-2, and 4 of Reckziegel. In particular, see Fig. 4 ~ process method step 270 and ¶0084).
Examiner further asserts determining based on the delta distance (see ¶0046 - ¶0047, wherein Reckziegel discloses ascertaining a distance to the preceding vehicle respective to the host vehicle, thereby teaching a delta (difference0 distance determination)), the delta time and a determined host vehicle speed (see Figs. 1-2, and 4, ¶0030, and ¶0084. In particular, see Fig. 4 ~ process method step 270 and ¶0084, wherein Reckziegel discloses the latest-possible passing position within delta time (time period difference) for the host vehicle (vehicle 20) to reach and then pass / overtake the preceding vehicle (vehicle 10)), and a speed of said preceding vehicle.  (See Figs. 1-2, 4, ¶0026, ¶0044 - ¶0047, ¶0057 - ¶0062, and ¶0084. In particular, see Fig. 4 ~ process method steps 270 – 280, ¶0057 - ¶0062), and
wherein Reckziegel discloses a speed of the preceding vehicle).
On page 21 of the applicant’s response, the Applicant argues that Reckziegel is silent with respect to determining based on the remaining distance, the preceding vehicle speed, and an overtaking-affecting parameter, a minimum overtaking speed of the host vehicle for overtaking the preceding vehicle in the remaining distance of the overtaking lane.
Examiner respectfully disagrees, as Reckziegel discloses ascertaining a minimum speed for passing a preceding vehicle (first vehicle 10), thereby teaching a minimum overtaking speed (passing speed) that the host vehicle (vehicle 20) would have to perform in successful vehicle passing maneuvers of preceding vehicle (first vehicle 10) in the remaining distance (Dremaining) of the overtaking lane.  (See Figs. 1-2, 4, and ¶0044 - ¶0048, and ¶0060 of Reckziegel). In particular, see Fig. 4 ~ process method steps 270 – 280 and ¶0060.  Reckziegel further discloses ascertaining a remaining distance (Dremaining)(latest-possible passing position) of host vehicle (vehicle 20) to overtake preceding vehicle (vehicle 10) in a lane which is the overtaking lane contiguous to a driving lane of the host vehicle (vehicle 20). Reckziegel teaches a fixed distance associated with the overtaking lane as distance respective to the latest-possible passing position).  See Fig. 4 ~ process method step 270 and ¶0084).

Please see detailed rejections below.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

35 U.S.C. §101 Analysis - Step 1
Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 

35 U.S.C. §101 Analysis - Step 1
Claim 1 is directed to a method claim. Claims 9 and 16 are directed towards system claims.  Therefore, claims 1, 9 and 16 are within at least one of the four statutory categories. 
35 U.S.C. §101 – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and / or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below in bold) and will be used as a representative claim for the remainder of the 35 U.S.C. §101 rejections.  Claim 1 recites:
A method performed by an overtaking estimating system for estimation of a minimum overtaking speed of a host vehicle, the method comprising: 
determining in view of a host vehicle a remaining distance (Dremaining) of a fixed distance overtaking lane contiguous to a driving lane of the host vehicle; 
determining a delta distance (Ddelta) between the host vehicle and a preceding vehicle positioned in the host vehicle driving lane; 
determining a delta time for the host vehicle to reach the preceding vehicle; 
determining based on the delta distance (Ddelta), the delta time and a determined host vehicle speed, a speed of the preceding vehicle; and 
determining based on the remaining distance (Dremaining), the delta distance (Ddelta), the preceding vehicle speed, and an overtaking-affecting parameter, a minimum overtaking speed of the host vehicle for overtaking the preceding vehicle in the remaining distance (Dremaining) of the overtaking lane.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind.  For example, “determining… a remaining distance… of an overtaking lane contiguous to a driving lane of the host vehicle; determining a delta distance… between the host vehicle and a preceding vehicle; determining a delta time for the host vehicle to reach the preceding vehicle; determining… a speed of the preceding vehicle; and determining… a minimum overtaking speed of the host vehicle for overtaking the preceding vehicle” in the context of this claim encompasses a person (driver) estimating how much relative time and distance the driver has before they can successfully perform a preceding vehicle overtaking action (a passing maneuver), and forming a simple judgement based upon the conclusions of that data.  Accordingly, the claim recites at least one abstract idea.
35 U.S.C. §101 – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be
analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution (application) activity and post-solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

“determining based on the remaining distance (Dremaining), the delta distance (Ddelta), the preceding vehicle speed, and an overtaking-affecting parameter, a minimum overtaking speed of the host vehicle for overtaking the preceding vehicle in the remaining distance (Dremaining) of the overtaking lane”.

For the following reasons, the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitations of “determining,… the remaining distance.. the delta distance…, the preceding vehicle speed, and an overtaking-affecting parameter, a minimum overtaking speed.. for overtaking the preceding vehicle” the examiner submits that these limitations are insignificant extra solution (application) activity and post-solution activity that merely comprise an insignificant application of the results of the “determining” steps of the mental process and merely use a computer (vehicle controller) to perform the process.    Lastly, the “vehicle controller” merely describes how to generally “(further) determine (apply)” the otherwise mental judgements in a generic or general purpose vehicle control environment. The vehicle control system is recited at a high level of generality and merely automates the “determining” step.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception
(MPEP § 2106.05). Accordingly, the additional limitations do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
35 U.S.C. §101 – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle processor (computer) controller to perform the determining (evaluating) and the deciding of a driver (host vehicle) to overtake (pass) a preceding vehicle while determining (evaluating) a delta time for the host vehicle to reach the preceding vehicle; determining… a speed of the preceding vehicle; and determining… a minimum overtaking speed of the host vehicle for overtaking the preceding vehicle… amounts to nothing more than applying the exception using a generic computer component and performing insignificant application of the results of the mental process. Generally applying an exception using a generic computer component cannot provide an inventive concept.
Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well understood, routine, conventional activity in the field. The additional limitations of “determining based on the remaining distance (Dremaining), the delta distance (Ddelta), the preceding vehicle speed, and an overtaking-affecting parameter, a minimum overtaking speed of the host vehicle for overtaking the preceding vehicle in the remaining distance (Dremaining) of the overtaking lane”,  are well-understood, routine, and conventional activities because the background recites that the sensors are all conventional sensors mounted on the vehicle, and the specification does not provide any indication that the vehicle controller is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. 
Dependent claims 3-8, 11-15, and18 -20, do not recite any further limitations that cause the claims to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application.   Specifically, claims 3-8, 11-15, and18 -20 merely further define the “determining” steps, i.e. further define the mental process.  Therefore, dependent claims 3-8, 11-15, and18 -20 are not patent eligible under the same rationale as provided for in the rejection of independent claims 1, 9, and 16.  
Therefore, claims 1, 9, and 16 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9-10, and 15-17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0148061 to RECKZIEGEL et al. (herein after " Reckziegel").
As to Claim 1, 
Reckziegel discloses a traffic situation discloses a method performed by an overtaking estimating system for estimation of a minimum overtaking speed of a host vehicle (see at least Figs. 1-2, 4, ¶0026, and ¶0044 - ¶0047.  

    PNG
    media_image1.png
    876
    597
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    836
    607
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    649
    567
    media_image3.png
    Greyscale

In particular, see Figs. 1 - 2 and 4. See ¶0044 - ¶0047, Reckziegel discloses a passing maneuver teaching an overtaking estimation method.  Host vehicle (vehicle 20) seeks to overtake / pass a preceding vehicle (vehicle 10) pursuant to the disclosure [see pg. 2, Lines 1 – 10 of disclosure]), the method comprising: 
determining in view of a host vehicle a remaining distance (Dremaining) of a fixed distance overtaking lane contiguous to a driving lane of the host vehicle (see at least Figs. 1, 4, ¶0057 - ¶0058, ¶0066 - ¶0068, and ¶0084, In particular, see Fig. 1.  See Fig. 4 ~ process method step 270, ¶0067, and ¶0084, Reckziegel discloses ascertaining a remaining distance (Dremaining)(latest-possible passing position) of host vehicle (vehicle 20) to overtake preceding vehicle (vehicle 10) in a lane which is contiguous, corresponding with the Oxford dictionary’s definition meaning “very close or connected without a break, sharing a common boundary or edge”; such that the overtaking lane is contiguous to a driving lane of the host vehicle (vehicle 20).  See ¶0067 and ¶0084, wherein Reckziegel teaches a fixed distance associated with the overtaking lane as distance respective to the latest-possible passing position in which passing can only occur before a passing prohibition (~ up until the passing prohibition point).  Specifically, the fixed distance must commence and complete before the beginning of an area where vehicles may not pass another vehicle; especially in areas including, but not limited to, curves, driveways, intersections, and other places denoted where another vehicle may enter the road ahead and especially where limited to no line of sight may be a potential danger source to the vehicle attempting the passing / overtaking maneuver); 
determining a delta distance (Delta) between the host vehicle and a preceding vehicle positioned in the host vehicle driving lane (see at least Fig.1, ¶0027, ¶0045, and ¶0057); 
determining a delta time for the host vehicle to reach the preceding vehicle (see at least Figs. 1-2, and 4. In particular, see Fig. 4 ~ process method step 270 and ¶0084); 
determining based on the delta distance (Delta) (see at least ¶0046 - ¶0047, Reckziegel discloses ascertaining a distance to the preceding vehicle respective to the host vehicle, thereby teaching a delta distance determination), 
the delta time (see at least Figs. 1-2, and 4, ¶0030, and ¶0084. In particular, see Fig. 4 ~ process method step 270 and ¶0084) and 
a determined host vehicle speed, a speed of the preceding vehicle (see at least Fig. 4, ¶0026, and ¶0044 - ¶0047); and 
determining based on the remaining distance (Dremaining) (see at least Figs. 1-2, and 4. In particular, see Fig. 4 ~ process method step 270 and ¶0084), 
the delta distance (Delta) (see at least Figs. 1-2, and 4. In particular, see Fig. 4 ~ process method step 270 and ¶0084), 
the preceding vehicle speed (see at least Figs. 1-2, and 4. In particular, see Fig. 4 ~ process method steps 270 - 280 and ¶0084), and 
an overtaking-affecting parameter, a minimum overtaking speed of the host vehicle for overtaking the preceding vehicle in the remaining distance (Dremaining) of the overtaking lane.  (See at least Figs. 1-2, 4, and ¶0044 - ¶0048. In particular, see Fig. 4 ~ process method steps 270 – 280, Reckziegel discloses ascertaining a minimum speed for passing a preceding vehicle, thereby teaching a minimum overtaking speed that the host vehicle would have to perform in successful vehicle passing maneuvers).
As to Claim 2, 
Reckziegel discloses a traffic situation ascertaining system which teaches the method according to claim 1, further comprising: 
communicating estimated overtaking speed data reflecting the minimum overtaking speed to an action-taking system on-board the host vehicle.  (See at least Fig. 3, ¶0033, ¶0051, ¶0058, and ¶0074, Reckziegel discloses a traffic situation ascertaining system which teaches an evaluation device 50 that communicates overtaking speed(s) to the host vehicle through car-to-car communication integrated with output device 60).
As to Claim 9,
Reckziegel discloses a traffic situation ascertaining system which discloses an overtaking estimating system for estimation of a minimum overtaking speed of a host vehicle, the overtaking estimating system (see at least Figs. 1-2, 4, ¶0026, and ¶0044 - ¶0047.  In particular, see Figs. 1 - 2 and 4. See ¶0044 - ¶0047, Reckziegel discloses a passing maneuver teaching an overtaking estimation method.  Host vehicle (vehicle 20) seeks to overtake / pass a preceding vehicle (vehicle 10) pursuant to the disclosure [see pg. 2, Lines 1 – 10 of disclosure]) comprising: 
a remaining distance determining unit for determining in view of a host vehicle a remaining distance (Dremaining) of a fixed distance overtaking lane contiguous to a driving lane of the host vehicle (see at least Figs. 1, 4, ¶0057 - ¶0058, ¶0066 - ¶0068, and ¶0084, In particular, see Fig. 1.  See Fig. 4 ~ process method step 270, ¶0067, and ¶0084, Reckziegel discloses ascertaining a remaining distance (Dremaining)(latest-possible passing position) of host vehicle (vehicle 20) to overtake preceding vehicle (vehicle 10) in a lane which is contiguous, corresponding with the Oxford dictionary’s definition meaning “very close or connected without a break, sharing a common boundary or edge”; such that the overtaking lane is contiguous to a driving lane of the host vehicle (vehicle 20).  See ¶0067 and ¶0084, wherein Reckziegel teaches a fixed distance associated with the overtaking lane as distance respective to the latest-possible passing position in which passing can only occur before a passing prohibition (~ up until the passing prohibition point).  Specifically, the fixed distance must commence and complete before the beginning of an area where vehicles may not pass another vehicle; especially in areas including, but not limited to, curves, driveways, intersections, and other places denoted where another vehicle may enter the road ahead and especially where limited to no line of sight may be a potential danger source to the vehicle attempting the passing / overtaking maneuver); 
a delta distance determining unit for determining a delta distance (Delta) between the host vehicle and a preceding vehicle positioned in the host vehicle driving lane (see at least Fig.1, ¶0027, ¶0045, ¶0057 - ¶0058, and ¶0062.  In particular, see ¶0027, “in step a), a length of the first vehicle is ascertained by the second vehicle, or the length of the first vehicle is transmitted from the first vehicle to the second vehicle”.  See ¶0058.  Reckziegel teaches wherein host vehicle (vehicle 20) and a preceding vehicle (vehicle 10) utilize singularly or in combination onboard vehicle sensors to perform a delta distance determination between the host vehicle (vehicle 20) and the preceding vehicle (vehicle 10), car-to-car data exchange between the host vehicle (vehicle 20) and the preceding vehicle (vehicle 10), or car-to-x (infrastructure)); 
a delta time determining unit for determining a delta time for the host vehicle to reach the preceding vehicle (see at least Figs. 1-2, and 4. In particular, see Fig. 4 ~ process method step 270 and ¶0084, Reckziegel discloses the latest-possible passing position within a delta time (time period difference) for the host vehicle (vehicle 20) to reach and then pass / overtake the preceding vehicle (vehicle 10)); 
a preceding vehicle speed determining unit for determining based on the delta distance (Ddelta) (see at least ¶0046 - ¶0047, Reckziegel discloses ascertaining a distance to the preceding vehicle respective to the host vehicle, thereby teaching a delta (difference0 distance determination), 
the delta time (see at least Figs. 1-2, and 4, ¶0030, and ¶0084. In particular, see Fig. 4 ~ process method step 270 and ¶0084, Reckziegel discloses the latest-possible passing position within delta time (time period difference) for the host vehicle (vehicle 20) to reach and then pass / overtake the preceding vehicle (vehicle 10)) and 
a determined host vehicle speed, a speed of the preceding vehicle (see at least Fig. 4, ¶0026, ¶0044 - ¶0047, and ¶0057 - ¶0062); and 
an overtaking speed determining unit for determining based on the remaining distance (Dremaining) (see at least Figs. 1-2, 4, and ¶0084. In particular, see Fig. 4 ~ process method step 270 and ¶0084, wherein Reckziegel discloses ascertaining a remaining distance (Dremaining)(latest-possible passing position) of host vehicle (vehicle 20) to overtake preceding vehicle (vehicle 10) in a lane which is the overtaking lane contiguous to a driving lane of the host vehicle (vehicle 20). Reckziegel teaches a fixed distance associated with the overtaking lane as distance respective to the latest-possible passing position), 
the delta distance (Delta) (see at least Figs. 1-2, 4, ¶0046 - ¶0047, and ¶0084. In particular, see Fig. 4 ~ process method step 270 and ¶0084), 
the preceding vehicle speed (see at least Figs. 1-2, 4, ¶0057 - ¶0062, and ¶0084. In particular, see Fig. 4 ~ process method steps 270 – 280, ¶0057 - ¶0062), and
an overtaking-affecting parameter, a minimum overtaking speed of the host vehicle for overtaking the preceding vehicle in the remaining distance (Dremaining) of the overtaking lane.  (See at least Figs. 1-2, 4, and ¶0044 - ¶0048, and ¶0060. In particular, see Fig. 4 ~ process method steps 270 – 280.  See ¶0060, Reckziegel discloses ascertaining a minimum speed for passing a preceding vehicle (first vehicle 10), thereby teaching a minimum overtaking speed (passing speed) that the host vehicle (vehicle 20) would have to perform in successful vehicle passing maneuvers of preceding vehicle (first vehicle 10) in the remaining distance (Dremaining) of the overtaking lane.  See Fig. 4 ~ process method step 270 and ¶0084, wherein Reckziegel discloses ascertaining a remaining distance (Dremaining)(latest-possible passing position) of host vehicle (vehicle 20) to overtake preceding vehicle (vehicle 10) in a lane which is the overtaking lane contiguous to a driving lane of the host vehicle (vehicle 20). Reckziegel teaches a fixed distance associated with the overtaking lane as distance respective to the latest-possible passing position).
As to Claim 10,
Reckziegel discloses a traffic situation ascertaining system which teaches the overtaking estimating system according to claim 9, further comprising: 
an overtaking speed communicating unit for communicating estimated overtaking speed data reflecting the minimum overtaking speed to an action-taking system on-board the host vehicle.  (See at least Fig. 3, ¶0033, ¶0051, ¶0058, and ¶0074, Reckziegel discloses a traffic situation ascertaining system which teaches an evaluation device 50 that communicates overtaking speed(s) to the host vehicle through car-to-car communication integrated with output device 60).
As to Claim 15,
Reckziegel discloses the overtaking estimating system according to claim 9, wherein the overtaking estimating system in comprised in a vehicle.  (See at least Figs. 1 – 5).
As to Claim 16,
Reckziegel discloses a traffic situation ascertaining system which teaches a computer storage medium storing an executable computer program that, when executed, causes one of a computer and a processor to perform a method (see at least Figs. 1-2, 4, ¶0026, ¶0044 - ¶0047, ¶0078, and claim 14.  In particular, see Figs. 1-2 and 4, Reckziegel discloses a non-transitory computer readable media, executing a stored computer program that performs a passing maneuver, thereby teaching an overtaking estimation method) comprising: 
determining in view of a host vehicle a remaining distance (Dremaining) of a fixed distance overtaking lane contiguous to a driving lane of the host vehicle (see at least Figs. 1, 4, ¶0057 - ¶0058, ¶0066 - ¶0068, and ¶0084, In particular, see Fig. 1.  See Fig. 4 ~ process method step 270, ¶0067, and ¶0084, Reckziegel discloses ascertaining a remaining distance (Dremaining)(latest-possible passing position) of host vehicle (vehicle 20) to overtake preceding vehicle (vehicle 10) in a lane which is contiguous, corresponding with the Oxford dictionary’s definition meaning “very close or connected without a break, sharing a common boundary or edge”; such that the overtaking lane is contiguous to a driving lane of the host vehicle (vehicle 20).  See ¶0067 and ¶0084, wherein Reckziegel teaches a fixed distance associated with the overtaking lane as distance respective to the latest-possible passing position in which passing can only occur before a passing prohibition (~ up until the passing prohibition point).  Specifically, the fixed distance must commence and complete before the beginning of an area where vehicles may not pass another vehicle; especially in areas including, but not limited to, curves, driveways, intersections, and other places denoted where another vehicle may enter the road ahead and especially where limited to no line of sight may be a potential danger source to the vehicle attempting the passing / overtaking maneuver); 
determining a delta distance (Ddelta) between the host vehicle and a preceding vehicle positioned in the host vehicle driving lane (see at least Fig.1, ¶0027, ¶0045, ¶0057 - ¶0058, and ¶0062.  In particular, see ¶0027, “in step a), a length of the first vehicle is ascertained by the second vehicle, or the length of the first vehicle is transmitted from the first vehicle to the second vehicle”.  See ¶0058.  Reckziegel teaches wherein host vehicle (vehicle 20) and a preceding vehicle (vehicle 10) utilize singularly or in combination onboard vehicle sensors to perform a delta distance determination between the host vehicle (vehicle 20) and the preceding vehicle (vehicle 10), car-to-car data exchange between the host vehicle (vehicle 20) and the preceding vehicle (vehicle 10), or car-to-x (infrastructure)); 
determining a delta time for the host vehicle to reach the preceding vehicle (see at least Figs. 1-2, and 4. In particular, see Fig. 4 ~ process method step 270 and ¶0084, Reckziegel discloses the latest-possible passing position within a delta time (time period difference) for the host vehicle (vehicle 20) to reach and then pass / overtake the preceding vehicle (vehicle 10)); 
determining based on the delta distance (Ddelta) (see at least ¶0046 - ¶0047, Reckziegel discloses ascertaining a distance to the preceding vehicle respective to the host vehicle, thereby teaching a delta (difference0 distance determination), 
the delta time (see at least Figs. 1-2, and 4, ¶0030, and ¶0084. In particular, see Fig. 4 ~ process method step 270 and ¶0084, Reckziegel discloses the latest-possible passing position within delta time (time period difference) for the host vehicle (vehicle 20) to reach and then pass / overtake the preceding vehicle (vehicle 10)) and 
a determined host vehicle speed, a speed of the preceding vehicle (see at least Fig. 4, ¶0026, ¶0044 - ¶0047, and ¶0057 - ¶0062); and 
determining based on the remaining distance (Dremaining) (see at least Figs. 1-2, 4, and ¶0084. In particular, see Fig. 4 ~ process method step 270 and ¶0084, wherein Reckziegel discloses ascertaining a remaining distance (Dremaining)(latest-possible passing position) of host vehicle (vehicle 20) to overtake preceding vehicle (vehicle 10) in a lane which is the overtaking lane contiguous to a driving lane of the host vehicle (vehicle 20). Reckziegel teaches a fixed distance associated with the overtaking lane as distance respective to the latest-possible passing position), 
the delta distance (Delta) (see at least Figs. 1-2, 4, ¶0046 - ¶0047, and ¶0084. In particular, see Fig. 4 ~ process method step 270 and ¶0084), 
the preceding vehicle speed (see at least Figs. 1-2, 4, ¶0057 - ¶0062, and ¶0084. In particular, see Fig. 4 ~ process method steps 270 – 280, ¶0057 - ¶0062), and
an overtaking-affecting parameter, a minimum overtaking speed of the host vehicle for overtaking the preceding vehicle in the remaining distance (Dremaining) of the overtaking lane.  (See at least Figs. 1-2, 4, and ¶0044 - ¶0048, and ¶0060. In particular, see Fig. 4 ~ process method steps 270 – 280.  See ¶0060, Reckziegel discloses ascertaining a minimum speed for passing a preceding vehicle (first vehicle 10), thereby teaching a minimum overtaking speed (passing speed) that the host vehicle (vehicle 20) would have to perform in successful vehicle passing maneuvers of preceding vehicle (first vehicle 10) in the remaining distance (Dremaining) of the overtaking lane.  See Fig. 4 ~ process method step 270 and ¶0084, wherein Reckziegel discloses ascertaining a remaining distance (Dremaining)(latest-possible passing position) of host vehicle (vehicle 20) to overtake preceding vehicle (vehicle 10) in a lane which is the overtaking lane contiguous to a driving lane of the host vehicle (vehicle 20). Reckziegel teaches a fixed distance associated with the overtaking lane as distance respective to the latest-possible passing position).
As to Claim 17,
Reckziegel discloses the computer storage medium according to claim 16, wherein the executable computer program, when executed, causes the one of the computer and the processor to further perform: 
communicating estimated overtaking speed data reflecting the minimum overtaking speed to an action-taking system on-board the host vehicle.  (See at least Figs. 1-2, 4, and ¶0044 - ¶0049, ¶0060, and ¶0062. In particular, see Fig. 4 ~ process method steps 270 – 280 and ¶0049).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.

Claims 3 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0148061 to RECKZIEGEL et al. (herein after " Reckziegel") in view of U.S. Patent Application Publication No. 2015/0353087 A1 to NINO et al. (herein after "Nino").
As to Claim 3, 
Reckziegel discloses a traffic situation ascertaining system substantially teaches the method according to claim 2.
However, Reckziegel does not teach, or suggest wherein the action taking system is at least one of an HMI interface and an ADAS/AD system. 
Nino’s work presents a passing maneuver suitability system.
Nino further teaches wherein the action taking system is at least one of an a Human Machine Interface (HMI) and an Advanced Driver Assistance System ADAS/ Automated Driving AD system.  (See Figs. 2 - 3, 5, ¶0027-¶0029, and ¶0074.  In particular, see Fig. 2 ~ process method step 270.  

    PNG
    media_image4.png
    890
    580
    media_image4.png
    Greyscale

See Fig. 3 ~ process method step 360, perform automatic passing (including automatic steering) by changing traveling lane.  

    PNG
    media_image5.png
    655
    564
    media_image5.png
    Greyscale

See ¶0027, a skilled artisan will recognize specific examples of advanced driver assistance systems, including, but not limited to, adaptive cruise control, collision avoidance systems, navigation system, etc. (See Wikipedia definition and examples of Advanced-driver-assistance system). Nino specifically discloses adaptive cruise control (ACC) and automatic steering, and likewise teaches automatic driving).
Reckziegel is analogous art to the claimed invention as it relates to a passing maneuver ascertaining system in that it provides an overtaking estimating system.  Nino is analogous art to the claimed invention as it relates to a passing maneuver system in that it provides automatic steering.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Reckziegel’s traffic situation ascertaining system with automatic or autonomous driving control, as suggested by Nino, to provide the automatic driving, thereby enabling benefits, including but not limited to: facilitating smooth autonomous vehicle passing performance.
As to Claim 18,
Reckziegel discloses the computer storage medium according to claim 17.
However, Reckziegel does not teach, or suggest wherein the action taking system is at least one of an HMI interface and an ADAS/AD system. 
On the other hand, Nino’s passing maneuver suitability system teaches wherein the action taking system is at least one of an a Human Machine Interface (HMI) and an Advanced Driver Assistance System ADAS/ Automated Driving AD system.  (See Figs. 2-3, 5, ¶0027 - ¶0029, and ¶0074.  In particular, see Fig. 2 ~ process method step 270.  See Fig. 3 ~ process method step 360, perform automatic passing (including automatic steering) by changing traveling lane.  See ¶0027, a skilled artisan will recognize specific examples of advanced driver assistance systems, including, but not limited to, adaptive cruise control, collision avoidance systems, navigation system, etc. (See Wikipedia definition and examples of Advanced-driver-assistance system). Nino specifically discloses adaptive cruise control (ACC) and automatic steering, and likewise teaches automatic driving).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Reckziegel discloses a traffic situation ascertaining system with automatic or autonomous driving control, as suggested by Nino, to provide the automatic driving, thereby enabling benefits, including but not limited to: facilitating smooth autonomous vehicle passing performance.

Claims 4 - 5, 7, 11 - 12, 14, and 19 - 20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0148061 to RECKZIEGEL et al. (herein after "Reckziegel") in view of U.S. Patent Application Publication No. 2015/0344033 A1 to FUKUDA et al. (herein after "Fukuda").
As to Claim 4,
Reckziegel discloses a traffic situation ascertaining system teaching the method according to claim 1, wherein the overtaking-affecting parameter comprises at least one of: 
a length (Lhost) of the host vehicle (see Fig. 1 and ¶0045-¶0047, Ezekiel discloses second vehicle 20 (host vehicle) and teaching ascertaining vehicle 20's length); and
a length (Lpreceding) of the preceding vehicle.  (See Fig. 1, ¶0027 and ¶0045-¶0047, Ezekiel discloses vehicle 10 (preceding vehicle) and teaching ascertaining vehicle 10's length).
However, Reckziegel does not teach or suggest a safety distance margin (Dmargin) defining the nearest the host vehicle is allowed to come the preceding vehicle.
Fukuda’s work presents a driver assistance system (DAS) which determines whether there are physical impediments for an overtaking of the preceding vehicle through the predicted overtaking course in front of the current location of the target vehicle. An adjusting unit is then disclosed which adjusts assistance for the driver of the target vehicle for the overtaking of the at least one preceding vehicle according to a result of the determination.
Fukuda further teaches a safety distance margin (Dmargin) defining the nearest the host vehicle is allowed to come the preceding vehicle.  (See Figs. 1- 4, ¶0023, ¶0039-¶0040, ¶0049, and ¶0059-¶0061.  In particular, see Fig. 2 ~ process method step S220 – calculate minimum distance L1 between own vehicle and location of physical impediment. 

    PNG
    media_image6.png
    918
    647
    media_image6.png
    Greyscale

See ¶0059-¶0061, Fukuda discloses an intervehicle distance measuring unit 23 used to calculate an approach distance threshold respective to the preceding vehicle, thereby teaching a safety distance margin (Dmargin) defining the nearest the host vehicle is allowed to come the preceding vehicle).
Fukuda is analogous art to the claimed invention as it relates to an overtaking system in that it provides inter-vehicle distance regulation between a preceding vehicle and the host vehicle (safety distance margin / threshold control).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Reckziegel’s traffic situation ascertaining system with a safety distance margin (Dmargin) defining the nearest the host vehicle is allowed to come the preceding vehicle, as suggested by Fukuda, to provide inter-vehicle distance regulation between a preceding vehicle and the host vehicle, thereby enabling benefits, including but not limited to: facilitating safety distance margin / threshold control; and facilitating smooth autonomous vehicle passing performance.
As to Claim 5, 
Reckziegel discloses a traffic situation ascertaining system teaching the method according to claim 1.
However, Reckziegel does not teach or suggest wherein determining at least one of the delta distance (Delta) and the delta time comprises 
determining at least one of the delta distance (Delta) and the delta time based on image data derived from a mono camera configured to capture surroundings of the host vehicle.
On the other hand, Fukuda teaches wherein determining at least one of the delta distance (Delta) and the delta time comprises: determining at least one of the delta distance (Delta) and the delta time based on image data derived from a mono camera configured to capture surroundings of the host vehicle.  (See Fig. 1 and ¶0041, Fukuda discloses a DAS comprising an inter-vehicle distance measuring unit 23 which teaches inter-vehicle distance measurement between a host vehicle and preceding vehicles such that delta distance (Delta) based on image data is derived from a stereo camera configured to capture three-dimensional surroundings of the host vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reckziegel’s traffic situation ascertaining system with a mono camera configured to capture surroundings of the host vehicle, as suggested by Fukuda, to determine the delta distance (Delta) between a preceding vehicle and the host vehicle, thereby enabling benefits, including but not limited to: facilitating higher reliability and precision safety distance margin / threshold control; and facilitating smooth autonomous vehicle passing performance.
As to Claim 7,
Modified Reckziegel substantially discloses the method according to claim 5.
However, Reckziegel does not teach or suggest wherein determining the delta distance (Delta) comprises 
determining the delta distance (Delta) based on a monocular depth reconstruction model.
On the contrary, Fukuda discloses wherein determining the delta distance (Delta) comprises determining the delta distance (Delta) based on a monocular depth reconstruction model.  (See Fig. 1 and ¶0041, Fukuda discloses a DAS comprising an inter-vehicle distance measuring unit 23 which comprises a three-dimensional stereo camera, wherein the stereo camera uses multiple image sensors to perceive depth, teaching delta distance (inter-vehicle distance) based on a monocular depth reconstruction model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reckziegel’s traffic situation ascertaining system wherein a mono camera configured determines the delta distance (Delta) based on a monocular depth reconstruction model, as suggested by Fukuda, to determine the delta distance (Delta) between a preceding vehicle and the host vehicle, thereby enabling benefits, including but not limited to: facilitating higher reliability and precision safety distance margin / threshold control; and facilitating smooth autonomous vehicle passing performance.
As to Claim 11,
Reckziegel discloses a traffic situation ascertaining system teaching the overtaking estimating system according to claim 9, wherein the overtaking-affecting parameter comprises at least one of: 
a length (Lhost) of the host vehicle (see Fig. 1 and ¶0045-¶0047, Ezekiel discloses second vehicle 20 (host vehicle) and teaching ascertaining vehicle 20's length); and
a length (Lpreceding) of the preceding vehicle.  (See Fig. 1, ¶0027 and ¶0045-¶0047, Ezekiel discloses vehicle 10 (preceding vehicle) and teaching ascertaining vehicle 10's length).
However, Reckziegel does not teach or suggest a safety distance margin (Dmargin) defining the nearest the host vehicle is allowed to come the preceding vehicle.
Conversely, Fukuda’s driver assistance system teaches a safety distance margin (Dmargin) defining the nearest the host vehicle is allowed to come the preceding vehicle.  (See Figs. 1- 4, ¶0023, ¶0039-¶0040, ¶0049, and ¶0059-¶0061.  In particular, see Fig. 2 ~ process method step S220 – calculate minimum distance L1 between own vehicle and location of physical impediment. See ¶0059-¶0061, Fukuda discloses an intervehicle distance measuring unit 23 used to calculate an approach distance threshold respective to the preceding vehicle, thereby teaching a safety distance margin (Dmargin) defining the nearest the host vehicle is allowed to come the preceding vehicle).
As to Claim 12,
Reckziegel discloses the overtaking estimating system according to claim 9.
However, Reckziegel does not teach or suggest wherein, at least one of: 
the delta distance determining unit is configured to determine the delta distance (Delta); and 
the delta time determining unit is configured to determine the delta time, based on image data derived from a mono camera configured to capture surroundings of the host vehicle.
On the other hand, Fukuda teaches wherein, at least one of:  the delta distance determining unit is configured to determine the delta distance (Delta); and the delta time determining unit is configured to determine the delta time, based on image data derived from a mono camera configured to capture surroundings of the host vehicle.  (See Fig. 1 and ¶0041, Fukuda discloses a DAS comprising an inter-vehicle distance measuring unit 23 which teaches inter-vehicle distance measurement between a host vehicle and preceding vehicles such that delta distance (Delta) based on image data is derived from a stereo camera configured to capture three-dimensional surroundings of the host vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reckziegel’s traffic situation ascertaining system with a mono camera configured to capture surroundings of the host vehicle, as suggested by Fukuda, to determine the delta distance (Delta) between a preceding vehicle and the host vehicle, thereby enabling benefits, including but not limited to: facilitating higher reliability and precision safety distance margin / threshold control; and facilitating smooth autonomous vehicle passing performance.
As to Claim 14,
Modified Reckziegel substantially discloses the overtaking estimating system according to claim 12.
However, Reckziegel does not teach or suggest wherein the delta distance determining unit is configured to determine the delta distance (Delta) based on a monocular depth reconstruction model.
On the contrary, Fukuda discloses wherein the delta distance determining unit is configured to determine the delta distance (Delta) based on a monocular depth reconstruction model.  (See Fig. 1 and ¶0041, Fukuda discloses a DAS comprising an inter-vehicle distance measuring unit 23 which comprises a three-dimensional stereo camera, wherein the stereo camera uses multiple image sensors to perceive depth, teaching delta distance (inter-vehicle distance) based on a monocular depth reconstruction model).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reckziegel’s traffic situation ascertaining system wherein a mono camera configured determines the delta distance (Delta) based on a monocular depth reconstruction model, as suggested by Fukuda, to determine the delta distance (Delta) between a preceding vehicle and the host vehicle, thereby enabling benefits, including but not limited to: facilitating higher reliability and precision safety distance margin / threshold control; and facilitating smooth autonomous vehicle passing performance.
As to Claim 19,
Reckziegel discloses a traffic situation ascertaining system teaching the computer storage medium according to claim 16, wherein the overtaking-affecting parameter comprises at least one of: 
a length (Lhost) of the host vehicle (see Fig. 1 and ¶0045-¶0047, Ezekiel discloses second vehicle 20 (host vehicle) and teaching ascertaining vehicle 20's length); and
a length (Lpreceding) of the preceding vehicle.  (See Fig. 1, ¶0027 and ¶0045-¶0047, Ezekiel discloses vehicle 10 (preceding vehicle) and teaching ascertaining vehicle 10's length).
However, Reckziegel does not teach or suggest a safety distance margin (Dmargin) defining the nearest the host vehicle is allowed to come the preceding vehicle.
On the other hand, Fukuda’s driver assistance system teaches a safety distance margin (Dmargin) defining the nearest the host vehicle is allowed to come the preceding vehicle.  (See Figs. 1- 4, ¶0023, ¶0039-¶0040, ¶0049, and ¶0059-¶0061.  In particular, see Fig. 2 ~ process method step S220 – calculate minimum distance L1 between own vehicle and location of physical impediment. See ¶0059-¶0061, Fukuda discloses an intervehicle distance measuring unit 23 used to calculate an approach distance threshold respective to the preceding vehicle, thereby teaching a safety distance margin (Dmargin) defining the nearest the host vehicle is allowed to come the preceding vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide Reckziegel’s traffic situation ascertaining system with a safety distance margin (Dmargin) defining the nearest the host vehicle is allowed to come the preceding vehicle, as suggested by Fukuda, to provide inter-vehicle distance regulation between a preceding vehicle and the host vehicle, thereby enabling benefits, including but not limited to: facilitating safety distance margin / threshold control; and facilitating smooth autonomous vehicle passing performance.
As to Claim 20,
Reckziegel discloses the computer storage medium according to claim 16.
However, Reckziegel does not teach or suggest wherein the overtaking-affecting parameter comprises at least one of: 
determining at least one of the delta distance (Delta) and the delta time based on image data derived from a mono camera configured to capture surroundings of the host vehicle.
On the other hand, Fukuda teaches wherein the overtaking-affecting parameter comprises at least one of: 
determining at least one of the delta distance (Delta) and the delta time based on image data derived from a mono camera configured to capture surroundings of the host vehicle.  (See Fig. 1 and ¶0041, Fukuda discloses a DAS comprising an inter-vehicle distance measuring unit 23 which teaches inter-vehicle distance measurement between a host vehicle and preceding vehicles such that delta distance (Delta) based on image data is derived from a stereo camera configured to capture three-dimensional surroundings of the host vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reckziegel’s traffic situation ascertaining system with a mono camera configured to capture surroundings of the host vehicle, as suggested by Fukuda, to determine the delta distance (Delta) between a preceding vehicle and the host vehicle, thereby enabling benefits, including but not limited to: facilitating higher reliability and precision safety distance margin / threshold control; and facilitating smooth autonomous vehicle passing performance.
Claims 6, 8, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0148061 to RECKZIEGEL et al. (herein after "Reckziegel") in view of U.S. Patent Application Publication No. 2015/0344033 A1 to FUKUDA et al. (herein after "Fukuda") as to claim 5 above, and further in view of U.S. Patent Application Publication No. 2020/0160546 A1 to GU et al. (herein after “Gu”).
As to Claim 6, 
Modified Reckziegel substantially discloses the method according to claim 5.
However, Reckziegel does not teach or suggest wherein determining the delta time comprises 
determining the delta time based on image data captured at two or more different points in time.
Gu’s work presents a first neural network configured to process a portion of the sequence of image frames to generate a depth probability volume. The depth probability volume (DPV) includes a plurality of probability maps corresponding to a number of discrete depth candidate locations over a range of depths defined for the scene. The depth probability volume can be updated using a second neural network that is configured to generate adaptive gain parameters to integrate the DPVs over time. A third neural network is configured to refine the updated depth probability volume from a lower resolution to a higher resolution that matches the original resolution of the sequence of image frames. Consequently, a depth map can be calculated based on the depth probability volume.
Gu further teaches wherein determining the delta time comprises:  determining the delta time based on image data captured at two or more different points in time.  (See Figs. 1, 9, 14, ¶0005, ¶0007, ¶0038, ¶0046-¶0047, ¶0110, ¶0135, ¶0142-¶0149, ¶0155, and ¶0204 - ¶0205, In particular, see Figs. 1 and 9.  

    PNG
    media_image7.png
    632
    448
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    540
    791
    media_image8.png
    Greyscale

See ¶0038-¶0040 and ¶0205, Gu's videostream depth estimation based upon a monocular camera discloses depth estimation from image frames captured using a monocular image sensor teaching determining the delta time based on image data captured at two or more different points in time; especially in the production of depth reconstruction models (i.e., point clouds).
Gu is analogous art to the claimed invention as it relates to a monocular image capture system in that it provides monocular depth reconstruction modeling.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reckziegel’s traffic situation ascertaining system wherein determining the delta time based on image data captured at two or more different points in time, as suggested by Gu, to determine the delta distance (Delta) between a preceding vehicle and the host vehicle, thereby enabling benefits, including but not limited to: facilitating higher reliability and precision safety distance margin / threshold control; and facilitating smooth autonomous vehicle passing performance.
As to Claim 8,
Modified Reckziegel substantially discloses the method according to claim 7.
However, Reckziegel does not teach or suggest where the monocular depth reconstruction model comprises a convolutional neural network.
Conversely, Gu teaches where the monocular depth reconstruction model comprises a convolutional neural network.  (See Figs. 1, 9, 14, ¶0005, ¶0007, ¶0038, ¶0110, ¶0135, ¶0142-¶0147, and ¶0204 - ¶0205, In particular, see Fig. 14, process method steps 1414-1416.  


    PNG
    media_image9.png
    811
    563
    media_image9.png
    Greyscale

See ¶0205, Gu's videostream depth estimation based upon a monocular camera discloses depth estimation from image frames captured using a monocular image sensor teaching where autonomous driving systems can use applied monocular depth reconstruction models comprising deep learning / artificial intelligence neural networks).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reckziegel’s traffic situation ascertaining system wherein the monocular depth reconstruction model comprises a convolutional neural network, as suggested by Gu, to autonomously learn how to determine the dynamically changing delta distance (Delta) between a preceding vehicle and the host vehicle, thereby enabling benefits, including but not limited to: facilitating higher reliability and precision safety distance margin / threshold control; and facilitating smooth autonomous vehicle passing performance.
As to Claim 13,
Modified Reckziegel substantially discloses the overtaking estimating system according to claim 12.
However, Reckziegel does not teach or suggest wherein the delta time determining unit is configured to determine the delta time based on image data captured at two or more different points in time.
Fukuda, on the other hand, discloses wherein the delta time determining unit is configured to determine the delta time based on image data captured at two or more different points in time.  (See ¶0005, ¶0007, ¶0038, ¶0046-¶0047, ¶0110, ¶0135, ¶0142-¶0149, ¶0155, and ¶0204 - ¶0205, In particular, see process method steps 1414-1416.  See ¶0038-¶0040 and ¶0205, Gu's videostream depth estimation based upon a monocular camera discloses depth estimation from image frames captured using a monocular image sensor teaching determining the delta time based on image data captured at two or more different points in time; especially in the production of depth reconstruction models (i.e., point clouds).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Reckziegel’s traffic situation ascertaining system wherein determining the delta time based on image data captured at two or more different points in time, as suggested by Gu, to determine the delta distance (Delta) between a preceding vehicle and the host vehicle, thereby enabling benefits, including but not limited to: facilitating higher reliability and precision safety distance margin / threshold control; and facilitating smooth autonomous vehicle passing performance.
Conclusion                                                                                                                 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                 
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661